Citation Nr: 0411489	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from October 1966 
to September 1969.  He later served in the National Guard, 
which included periods of active duty for training (typically 
annual two-week training) and inactive duty training 
(typically one weekend a month).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the claim 
for service connection for a right knee disability.  


REMAND

According to the medical records, in January 1991, the 
veteran sought treatment for his right knee.  It was noted he 
was a member of the National Guard, and he reported that a 
week earlier, on January 3, 1991, he felt a tear along the 
medial aspect of his right knee when he arose from a 
squatting position while holding a box.  He described 
subsequent swelling and pain.  A physical examination of his 
right knee demonstrated full range of motion, a very tender 
medial joint line area, no lateral tenderness, and "a little 
bit" of effusion.  X-rays taken of the veteran's right knee 
were normal.  The examining physician assessed a right medial 
meniscal tear.  Approximately two weeks later in the same 
month, the veteran was hospitalized at a private medical 
facility with a diagnosis of a right medial meniscal tear.  
During the hospitalization, he underwent an arthroscopy with 
joint debridement, chondroplasty, and a partial medial 
meniscectomy.  According to the operation report, the veteran 
completed the surgery in satisfactory condition.  His 
postoperative diagnoses included right medial meniscal tear, 
reactive plica, and chondromalacia of the medial femoral 
condyle.  

Private follow-up treatment sessions conducted in February 
1991 demonstrated good puncture sites, good straight leg 
raising, diminished swelling, and significant weakness.  At 
that time, the veteran's right knee was placed in a sleeve, 
and he was instructed to begin physical therapy.  At a March 
1991 private follow-up treatment session, the physician noted 
that the veteran was "doing very well" after his medial 
meniscectomy and was "ready to graduate."  The veteran was 
instructed to return on an as needed basis.  

In a May 1991 letter, the veteran's private physician noted 
that, at that time, the veteran was "filling in some 
articular cartilage defects that he had in his knee."  This 
doctor also expressed her opinion that the veteran could not 
participate in a physical fitness test until September 1991.  

Thereafter, between January 24, 1994 and February 11, 1994, 
the veteran served a period of active duty for training.  
During that time, and specifically on February 7, 1994, he 
slipped in the rain and twisted his right knee.  A physical 
examination completed on the veteran's right knee on 
February 9, 1994 demonstrated fair range of motion; pain 
which was worse upon weight bearing; and no swelling, 
crepitus, or significant tenderness on palpation.  The 
examiner assessed knee pain.  On the following day, the 
veteran sought follow-up treatment for right knee pain and 
swelling.  A physical evaluation completed on the veteran's 
right knee at that time showed no effusion, full range of 
motion, and slight edema and crepitus of the patellar tendon.  
The examiner assessed a right medial meniscus tear.  

A military examination for cardiovascular screening and for 
an over-40 evaluation, which was conducted in May 1994, 
reflected the presence of a scar on the veteran's right knee.  
This examination also demonstrated that the veteran's lower 
extremities were normal.  

Subsequently, in July 2001, the veteran underwent a VA joints 
examination.  At that time, he described the two prior 
injuries that he had sustained to his right knee.  In 
addition, he noted that his current right knee complaints 
include buckling, popping, soreness, and pain after use 
approximately once a week; locking of this joint; difficulty 
climbing stairs; as well as an inability to run, squat, or 
carry more than 20 pounds.  He also reported that, 
approximately one time, both of his knees spontaneously 
dislocated at night, which caused him "excruciating" pain.  
He denied any swelling of his right knee.  

A physical examination of the veteran's right knee 
demonstrated no erythema, swelling, crepitus, or warmth; 
flexion from zero to 140 degrees; 5/5 motor strength; and 
2+ deep tendon reflexes.  X-rays taken of the veteran's right 
knee showed moderate osteoarthritis.  

Further review of the claims folder indicates that the 
veteran has made several contentions regarding his right knee 
claim.  Initially, the veteran asserted that his 
service-connected status-post torn left medial meniscus had 
caused him to place more weight on his right lower extremity 
and that this overcompensation resulted in his right knee 
pathology.  Thereafter, in the substantive appeal which was 
received at the RO in March 2003, the veteran explained that 
the original injury to his right knee in 1991 occurred when 
he was not on active military duty and that the subsequent 
reinjury to his right knee in 1994 occurred during active 
service.  

In the report of the VA joints examination conducted in July 
2001, the examiner noted the two previous injuries that the 
veteran had sustained to his right knee.  Further, the 
examiner noted that X-rays taken of the veteran's right knee 
at the July 2001 VA evaluation reflected the presence of 
moderate osteoarthritis.  Significantly, however, the 
examiner did not discuss the etiology of the osteoarthritis 
of the veteran's right knee.  

In view of the in-service episode of right knee treatment as 
well as the present diagnosis of right knee osteoarthritis, 
the Board believes that a VA examination with medical opinion 
is warranted to determine the etiology of the current right 
knee disability.  

Also, in the substantive appeal which was received at the RO 
in March 2003, the veteran asserted that Dr. Russell Holland 
at Savannah Orthopedics informed him that he needed surgery 
to correct "the injury that . . . [he] received on active 
duty."  Copies of such records of treatment that the veteran 
has received from this private physician have not been 
obtained and associated with the claims folder.  On remand, 
therefore, the RO should attempt to procure any such 
available reports.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have ever treated him for 
right knee problems, and whose records 
are not already in the claims folder.  
The RO should then obtain copies of the 
related medical records.  This includes 
but is not limited to records of private 
right knee treatment that the veteran has 
received from Dr. Russell Holland at 
Savannah Orthopedics since May 1994.  

2.  The RO should thereafter have the 
veteran undergo a VA orthopedic 
examination to determine the nature and 
etiology of his current right knee 
disability.  The claims folder must be 
provided to and reviewed by the doctor.  
All current right knee problems should be 
diagnosed.  Based on examination findings 
and a review of the historical records, 
the doctor should provide a medical 
opinion, with adequate rationale, as to 
the date of onset and etiology of the 
veteran's current right knee disorder.  
The doctor should comment as to whether 
the current right knee disorder began 
during or was permanently worsened by a 
period of active duty, active duty for 
training, or inactive duty training.  The 
doctor should also comment as to whether 
the right knee disorder was caused or 
permanently worsened by one of the 
veteran's established service-connected 
conditions.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a right knee 
disability.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


